          Case 3:21-cv-00027-MMD-WGC Document 8 Filed 02/26/21 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3                                                          Case No.: 3:21-cv-00027-MMD-WGC
     RICHARD IDEN,
 4                                                                         Order
             Plaintiff
 5                                                                     Re: ECF No. 6
     v.
 6
     CARPENTER, et. al.,
 7
             Defendants
 8

 9

10         Plaintiff, who is a prisoner in custody of the Nevada Department of Corrections, has

11 submitted an application to proceed in forma pauperis (IFP) and civil rights complaint pursuant

12 to 42 U.S.C. § 1983. (ECF Nos. 1, 1-1.) He subsequently filed another IFP application (ECF No.

13 4), and first amended complaint (FAC) (ECF No. 5). District Judge Du issued an order screening

14 the FAC. (ECF No. 7.) Judge Du allowed Plaintiff to proceed with an Eighth Amendment

15 deliberate indifference to serious medical needs claim against defendants Nurse Carpenter and

16 NDOC Medical Director Dr. Minev. The claim is based on allegations that he has various serious

17 medical conditions for which he has been prescribed medications that he has continuously

18 received late. He avers that he has repeatedly had to go without his medications, and has a result

19 has experienced severe chest pain and has been taken to the hospital. He alleges that these

20 Defendants were aware he was repeatedly received his medications late, even when staff ordered

21 refills, and they did not act to stop this from occurring. (Id.)

22         On February 19, 2021, Plaintiff filed a motion for Preliminary Injunction. (ECF No. 6.)

23 In the motion, Plaintiff asserts that he suffers from heart disease, hypertension, tremors, and
          Case 3:21-cv-00027-MMD-WGC Document 8 Filed 02/26/21 Page 2 of 2




 1 asthma, among other conditions. Consistent with the FAC, he claims that for the past seven to

 2 eight months, his medication refills have been late even though he has requested them well in

 3 advance. As of the filing of his motion, he had been out of the following medications for three

 4 weeks: (1) Primidone for seizures and tremors; (2) Isosorbide for his heart; (3) and Metoprolol

 5 for his hypertension. He has sent kites, but medical staff have done nothing to resolve his issue.

 6 He seeks an injunction to guarantee that his medications are given as ordered by his doctors.

 7         Within 14 days of the date of this Order, the Attorney General's Office shall advise the

 8 court whether it will enter a limited notice of appearance on behalf of Defendants, and if so, also

 9 within 14 days of the date of this Order, the Attorney General's Office shall file a response to

10 Plaintiff's motion for preliminary injunction. The response must include a discussion of the status

11 of Plaintiff's medication refills and his contention that there have been consistent delays in

12 receiving his medication over the past seven to eight months. Defendants shall file under seal

13 only the relevant medical records pertaining to this issue. They shall also file any relevant kites

14 and grievances on this issue, and should support their position with a declaration from a person

15 with specific knowledge regarding Plaintiff's medical claim. The court will then determine

16 whether a reply brief and/or a hearing are necessary.

17          The Clerk of the Court shall electronically serve a copy of this Order, a copy of

18 Plaintiff's FAC (ECF No. 5), as well as a copy of Plaintiff's motion for a preliminary injunction

19 (ECF No. 6) on the Nevada Attorney General's Office by adding the Nevada Attorney General's

20 Office to the docket sheet. This will not constitute a general appearance.

21 IT IS SO ORDERED.                                             Dated: February 26, 2021

22                                                           _________________________________
                                                             William G. Cobb
23                                                           United States Magistrate Judge



                                                     2
